                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

UNITED STATES OF AMERICA

v.                                Case No.: 8:19-cr-458-T-33AAS

TROY BEMIS

_____________________________/

                                ORDER

      This matter comes before the Court pursuant to Defendant

Troy Bemis’s Motion to Dismiss (Doc. # 24), filed on January

16, 2020. The United States of America responded in opposition

on February 14, 2020. (Doc. # 31). Bemis filed a reply on

February 28, 2020. (Doc. # 36). For the reasons that follow,

the Motion is granted, and the indictment is dismissed.

I.    Background

      On October 2, 2019, Bemis was indicted for violating 18

U.S.C. § 2250(a), a section of the Sex Offender Registration

and   Notification   Act   (SORNA)      that   prohibits   “knowing[]

fail[ures]    to     register    or      update    [sex     offender]

registration[s].” (Doc. # 1). The indictment alleges that

Bemis violated SORNA by “knowingly fail[ing] to register as

a sex offender and update his registration” despite “having

previously been convicted in or around 2007, in Pinellas




                                  1
County, Florida, of Attempted Sexual Battery, an offense

requiring him to register as a sex offender.” (Id. at 1).

      Bemis seeks to dismiss the indictment on the grounds

that he is not a “sex offender” as defined by SORNA. (Doc. #

24). The United States has responded (Doc. # 31), and Bemis

has replied. (Doc. # 36). The Motion is ripe for review.

II.   Discussion

      “This Court may resolve a motion to dismiss in a criminal

case when the ‘infirmity’ in the indictment is a matter of

law and not one of the relevant facts is disputed.” United

States v. Al-Arian, 308 F. Supp. 2d 1322, 1332 (M.D. Fla.

2004). Here, Bemis argues that the indictment should be

dismissed because, under the undisputed facts, he does not

qualify as a “sex offender” under SORNA.

      SORNA’s registration requirements apply to state and

federal “sex offender[s].” 34 U.S.C. §§ 20911, 20913. SORNA

defines “sex offender” as “an individual who [has been]

convicted of a sex offense.” Id. § 20911(1). With certain

exceptions not applicable here, SORNA defines “sex offense”

to include:

      (i) a criminal offense that has an element
      involving a sexual act or sexual contact with
      another;




                               2
     (ii) a criminal offense that is a specified offense
     against a minor;

     (iii) a Federal offense (including an offense
     prosecuted under section 1152 or 1153 of Title 18)
     under section 1591, or chapter 109A, 110 (other
     than section 2257, 2257A, or 2258), or 117, of title
     18;

     (iv) a military offense specified by the Secretary
     of Defense under section 115(a)(8)(C)(i) of Public
     Law 105-119 (10 U.S.C. 951 note); or

     (v) an attempt or conspiracy to commit an offense
     described in clauses (i) through (iv).

34 U.S.C. § 20911(5)(A). The first provision, defining a

qualifying sex offense as one with a “sexual act or sexual

contact with another” element, is relevant here.

     Bemis      maintains     that   his   conviction       for     Florida

attempted sexual battery, under the 2002 version of the

statute,   is    not   a    “sex   offense”   under   the       categorical

approach. (Doc. # 24 at 6-7). Specifically, Bemis argues that

Florida sexual battery (and thus attempted sexual battery)

“is broader than SORNA’s definition of ‘sexual act’ and

‘sexual contact’ because it does not require the offense to

be ‘related to sexual desire or gratification.’” (Id. at 7).

Bemis also contends there is a “realistic probability” that

“Florida   would    prosecute      [Florida   Statute]      §    794.011(5)

[(2002)] offenses where the defendant’s motivation was not

sexual gratification,” but rather was motivated by a desire


                                     3
to humiliate, abuse, or degrade the victim. (Id. at 8-9); see

Moncrieffe v. Holder, 569 U.S. 184, 191 (2013)(explaining

that the categorical approach “is not an invitation to apply

‘legal imagination’ to the state offense; there must be ‘a

realistic probability, not a theoretical possibility, that

the State would apply its statute to conduct that falls

outside the generic definition of a crime’”).

     “Congress   intended   courts   to   apply   a   categorical

approach to determine whether a conviction qualifies as a sex

offense under the sexual contact provision of SORNA.” United

States v. Vineyard, 945 F.3d 1164, 1170 (11th Cir. 2019).

Thus, the Court “may only consider the fact of [Bemis’s]

conviction and the elements of [Florida’s] sexual battery

statute to determine whether [his] conviction qualifies as a

sex offense under SORNA’s sexual contact provision.” Id. at

1169.1 “Under the categorical approach, [Bemis’s] conviction

will only qualify as a sex offense under SORNA if the []

statute under which he was convicted covers the same conduct




1 Thus, the Court will not consider the description of the
crime underlying Bemis’s attempted sexual battery conviction
as stated in the judgment, as the United States requests.
(Doc. # 31 at 1).


                               4
as — or a narrower range of conduct than — SORNA.” Id. at

1170.

     Here, at the time of Bemis’s conviction, the relevant

section of Florida’s sexual battery statute read: “A person

who commits sexual battery upon a person 12 years of age or

older, without that person’s consent, and in the process

thereof does not use physical force and violence likely to

cause serious personal injury commits a felony of the second

degree.” Fla. Stat. § 794.011(5) (2002). Florida law defines

“sexual battery” as “oral, anal, or vaginal penetration by,

or union with, the sexual organ of another or the anal or

vaginal penetration of another by any other object.” Fla.

Stat. § 794.011(1)(h). “[H]owever, sexual battery does not

include an act done for a bona fide medical purpose.” Id.

     The United States argues that the Court should use the

definitions of “sexual contact” and “sexual act” from 18

U.S.C. § 2246(2)(D) and (3), which contemplate a touching

that is motivated by something other than sexual arousal, in

determining whether Florida attempted sexual battery is a

“sex offense” under SORNA. (Doc. # 31 at 2, 4-5); see 18

U.S.C.   §    2246(3)(defining       “sexual   contact”   as    “the

intentional    touching,   either     directly   or   through   the

clothing, of the genitalia, anus, groin, breast, inner thigh,


                                 5
or buttocks of any person with an intent to abuse, humiliate,

harass, degrade, or arouse or gratify the sexual desire of

any person”).

     The Eleventh Circuit clearly rejected this argument in

Vineyard. The Vineyard court explained that the “argument

that the definition of sexual contact used in 18 U.S.C. §

2246 should be imported into SORNA conflicts with the language

and structure of both statutes.” Vineyard, 945 F.3d at 1173.

It concluded that “there is no reason to import any part of

[Section] 2246(3)’s definition of sexual contact into SORNA

because there is no legislative relationship between SORNA

and [Section] 2246.” Id. at 1174. Instead, the court used the

plain meaning definition of “sexual contact”: “a touching or

meeting of body surfaces where the touching or meeting is

related to or for the purpose of sexual gratification.” Id.

at 1172.

     It is this definition of “sexual contact” that the Court

will use here.2 Similarly, the Court defines “sexual act” as

“something done voluntarily that relates to sexual desire or



2 Given the definition provided by the Eleventh Circuit, the
Court will not adopt the broad definition of “sexual contact”
that the United States alternatively proposes — that a sexual
contact is “an unwanted touching of a sexual nature.” (Doc.
# 31 at 4).


                              6
gratification”      —    the   plain       meaning    definition      recently

adopted by the Fourth Circuit. See United States v. Helton,

944 F.3d 198, 207 (4th Cir. 2019), as amended (Dec. 4,

2019)(“[A]s a matter of ordinary meaning, a ‘sexual act’ is

a something done voluntarily that relates to sexual desire or

gratification.”).

       Thus, “sexual contact” and “sexual act” both require

that    the   act   be    related      to     or     motivated   by     sexual

gratification. But Florida’s definition of sexual battery

makes no mention of intent at all. See Aiken v. State, 390

So. 2d 1186, 1187 (Fla. 1980)(holding that “intent for sexual

gratification is not an element of sexual battery” under

Chapter 794, Fla. Stat.). Thus, as Bemis persuasively argues,

“a 2002 Florida Sexual Battery (or an attempt to commit the

same) could be committed without the defendant harboring any

sexual desire or gratification for himself or anyone else.”

(Doc. # 24 at 7). Therefore, Florida’s definition of “sexual

battery” covers a broader range of conduct than SORNA’s

definition of “sex offense.”

       Because the Florida attempted sexual battery statute is

broader than SORNA’s definition of “sex offense,” Bemis’s

conviction for Florida attempted sexual battery does not

categorically qualify as a “sex offense” under SORNA. See


                                       7
Vineyard, 945 F.3d at 1170–71 (“If Tennessee’s definition of

sexual contact ‘sweeps more broadly’ than SORNA’s, Vineyard’s

sexual battery conviction cannot qualify as a sex offense

under the sexual contact provision of SORNA regardless of

Vineyard’s actual conduct in committing the offense.”). Thus,

as a matter of law, Bemis was not required to register as a

sex offender under SORNA and the indictment must be dismissed.

     Accordingly, it is hereby

     ORDERED, ADJUDGED, and DECREED:

     Defendant Troy Bemis’s Motion to Dismiss (Doc. # 24) is

GRANTED. The indictment (Doc. # 1) is dismissed. The Clerk is

directed to CLOSE this case.

     DONE and ORDERED in Chambers, in Tampa, Florida, this

4th day of March, 2020.




                               8
